Exhibit 10.1

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

DISTRIBUTION AGREEMENT

 

This DISTRIBUTION AGREEMENT (this “Agreement”) is made and entered into as of
November 15, 2003 (the “Effective Date”) between ArthroCare Corporation, a
Delaware corporation (“ArthroCare”), and Medical Device Alliance Inc., a Nevada
corporation (“MDA”).

 

RECITALS

 

A.    WHEREAS, MDA is the manufacturer and distributor of certain medical device
products; and

 

B.    WHEREAS, MDA and ArthroCare desire to enter into an agreement whereby
ArthroCare will be the exclusive sales representative of MDA’s products
throughout the world.

 

NOW THEREFORE, in consideration of the above recitals and in consideration of
the mutual agreements and undertakings set forth below, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

AGREEMENT

 

1.    Certain Definitions.

 

1.1    “Contingent Value Rights Agreement” shall mean the Contingent Value
Rights Agreement by and among ArthroCare, MDA, the Rights Agent, and Frank
Bumstead, as the Stockholders’ Agent, the form of which is attached to the
Merger Agreement as Attachment A.

 

1.2    “MDA Trademarks” shall mean the trademarks that are listed on Exhibit B
hereto, as the same may be amended from time to time during the Term of this
Agreement.

 

1.3    “Merger Agreement” shall mean the Merger Agreement by and among
ArthroCare, MDA and Alpha Merger Sub Corporation, dated October 23, 2003.

 

1.4    “Net Sales” shall mean the amount invoiced the customer less any (a)
ordinary and customary trade, quantity or cash discounts actually allowed; (b)
credits, rebates and returns (including, but not limited to, wholesaler and
retailer returns); (c) freight, postage, insurance, transportation and duties
paid for and separately identified by the invoice or other documentation
maintained in the ordinary course of business; and (d) sales, use, tariff and
other excise taxes, other consumption taxes, customs duties and compulsory
payments to governmental authorities actually paid and separately identified on
the invoice or other documentation maintained in the ordinary course of
business.

 

1.5    “Products” shall mean the products set forth on Exhibit A hereto.

 

1.6    “Territory” shall mean the entire world.



--------------------------------------------------------------------------------

2.    Grant of Right. MDA hereby grants to ArthroCare, and ArthroCare hereby
accepts, an exclusive (even as to MDA), worldwide right to promote, market and
sell the Products in the Territory during the Term of this Agreement.

 

3.    Obligations.

 

3.1    MDA will be responsible for all aspects of the Products other than out of
pocket marketing expenses and sales, including, without limitation, the design,
manufacture, assembly, billing, collections, documentation of sales, and
delivery of the Products.

 

3.2    MDA will provide ArthroCare, at no cost, all technical assistance, and
existing marketing, sales and training materials as may be reasonably requested.

 

3.3    To the extent MDA receives sales inquiries relating to the purchase of
Products, MDA will direct such inquiries to ArthroCare.

 

3.4    MDA will provide, prepare and deliver to ArthroCare existing promotional
and marketing materials pertaining to the Products as used by MDA prior to the
Effective Date and, at ArthroCare’s expense, shall prepare and deliver
additional promotional and marketing materials as may be reasonably requested by
ArthroCare for distribution to prospective purchasers of the Products. Any
meeting, exhibit, travel, or other out-of-pocket expenses pursuant to
ArthroCare’s request shall be at ArthroCare’s expense with ArthroCare
pre-approval of such expenses.

 

3.5    MDA shall continue to manufacture the Products throughout the Term of
this Agreement and shall maintain in inventory sufficient Products to meet the
reasonably foreseeable demand for the Products.

 

4.    Sales.    ArthroCare shall deliver all purchase orders for Products to MDA
for its approval and acceptance. MDA shall make best efforts to approve and
accept all orders, and shall approve and accept all orders within two (2)
business days of receipt. Following MDA’s acceptance of an order, ArthroCare
shall have no further obligation with respect to such order. Pursuant to
ArthroCare stocking orders, customary rolling forecasts and lead times will
apply.

 

5.    Covenants.    During the Term of this Agreement, MDA agrees that, except
as set forth herein, it will not (a) appoint or permit any other party to
solicit or book orders for the Products, or (b) accept orders for the Products
directly from any party other than ArthroCare, including, without limitation,
any customer.

 

6.    Compensation.

 

6.1    During the Term of this Agreement, MDA will pay to ArthroCare commissions
on sales of Products of [*] percent [*] of all Net Sales of all Products sold
worldwide. The Commission shall apply to all orders from the Territory that have
been accepted by MDA and for which shipment has occurred, whether or not such
orders were solicited by ArthroCare. Commissions shall be computed on the net
sales amount directly invoiced by MDA to the customer, provided no commission
shall be paid with respect to charges for handling, freight, taxes, C.O.D.
charges, insurance, tariffs and duties, cash and trade discounts, rebates,
amounts allowed or credited for returns, uncollected or uncollectable amounts,
services, and the like.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

6.2    No later than thirty (30) days from the end of each month, MDA shall
provide ArthroCare (a) a report detailing the sales of all Products worldwide
during such month, and (b) payment for commissions earned during such month. The
statement shall include an accounting of all orders, including the customer’s
name, invoice number and information, and shall document any allowed discounts
or deductions included in the accounting (in accordance with the definition of
Net Sales in this Agreement). It is expressly understood by ArthroCare that full
responsibility for all collection rests with MDA, provided, at MDA’s request,
ArthroCare will assist in collection of any accounts receivable.

 

6.3    MDA has existing distribution agreements with two international companies
and a number of U.S. companies. ArthroCare shall undertake MDA’s obligations
under these agreements during the term of this Agreement. ArthroCare shall
receive as compensation for such undertaking, [*] of all Net Sales of all
Products to such distributors.

 

7.    Audit.

 

7.1    MDA shall keep accurate books and records of MDA’s Net Sales of the
Products, and of all payments due ArthroCare hereunder and shall not destroy
such books and records for a period of one (1) year following the termination of
this Agreement.

 

7.2    ArthroCare shall have the right at its own expense, after thirty (30)
days advance written notice to MDA, to perform or have performed an audit of
MDA’s books and records related to this Agreement. ArthroCare or its appointee
shall have access to MDA’s books and records during reasonable business hours
for the sole purposes of auditing the commission reports (and supporting books
and records) and verifying the commissions payable as provided for in this
Agreement. MDA shall promptly pay to ArthroCare all underpayments disclosed by
an audit. Although the fees and expenses of such inspection/audit shall
initially be borne by ArthroCare, if an underpayment in commissions of more than
five (5%) of the total commissions due to ArthroCare hereunder for any calendar
month is discovered, then such fees and expenses shall be borne by MDA, and MDA
shall promptly pay ArthroCare any such delinquent royalty amounts with interest
thereon at the prime rate reported by the Bank of America, San Francisco, plus
one percent (1%), computed from the date such royalty amounts were due until the
date MDA pays such royalty amounts.

 

8.    Intellectual Property.

 

8.1    Intellectual Property Rights.  Except as provided herein, each party
shall retain sole ownership of, and all rights to, any intellectual property of
any kind previously owned by that party.

 

8.2    MDA Trademarks.

 

(a)    License.  MDA grants to ArthroCare a non-exclusive license to use the MDA
Trademarks on and in connection with the marketing, promotion and sale of the
Products. ArthroCare shall have no obligation to market, promote or sell the
Products.

 

(b)    ArthroCare hereby agrees that (a) it shall not use the MDA Trademarks in
a manner likely to diminish the MDA Trademarks’ commercial value; (b) it shall
not knowingly permit any third party to use the MDA Trademarks unless authorized
to do so in writing by MDA; (c) it shall not knowingly use or permit the use of
any mark, name, or image likely to cause

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

confusion with the MDA Trademarks; and (d) all goodwill associated with
ArthroCare’s use of the MDA Trademarks shall inure to MDA. ArthroCare shall
comply with all MDA’s reasonable requests regarding its use of the MDA
Trademarks.

 

9.    Confidential Information.

 

9.1    The terms of this Agreement and any non-public, proprietary information
disclosed by one party to the other shall constitute confidential information
(“Confidential Information”). Neither party will disclose or disseminate either
the terms of this Agreement or any of the other party’s Confidential Information
without the prior written consent of the other party. Each party acknowledges
that any unauthorized use, misappropriation or disclosure of the other party’s
Confidential Information will cause irreparable harm and will entitle such other
party to injunctive relief, as well as any other available remedy at law or in
equity.

 

9.2    Confidential Information shall not include any information which is (a)
in the public domain or becomes public knowledge, through no fault or breach by
the recipient; (b) obtained from a third party lawfully in possession of such
information, other than by breach of an obligation of confidentiality; (c)
previously known or independently developed by the recipient; (d) released for
disclosure by either party; or (e) required by court order, law or regulation to
be disclosed, but only to the extent and for the purposes of the required
disclosure.

 

10.    Representations and Warranties.

 

10.1    Representations and Warranties of ArthroCare.  ArthroCare hereby
represents and warrants to MDA that, as of the Effective Date: (a) it has the
full corporate right, power, and authority to enter into this Agreement and
perform the acts required of it hereunder; (b) its execution and delivery of
this Agreement, and its performance of its obligations and duties hereunder, do
not and will not violate any agreement to which it is a party or by which it is
otherwise bound; and (c) when executed and delivered by it, this Agreement will
constitute a legal, valid and binding obligation of it, enforceable against it
in accordance with its terms.

 

10.2    Representations and Warranties of MDA.  MDA hereby represents and
warrants to ArthroCare that, as of the Effective Date: (a) it has the full
corporate right, power, and authority to enter into this Agreement, grant all
Intellectual Property rights, including all licenses, granted hereunder and
perform the acts required of it hereunder; (b) its execution and delivery of
this Agreement, and its performance of its obligations and duties hereunder, do
not and will not violate any agreement to which it is a party or by which it is
otherwise bound; and (c) when executed and delivered by it, this Agreement will
constitute a legal, valid and binding obligation of it, enforceable against it
in accordance with its terms. Any warranty for the Products shall run directly
from MDA to the customer, and pursuant to the warranty the customer shall return
any allegedly defective Products to MDA. ArthroCare shall have no authority to
accept any returned Products. MDA warrants that, at the time of shipment, the
Products subject to this Agreement (i) shall conform to the Specifications; (ii)
shall be free of defects in materials and workmanship from the date of shipment
for the applicable period (the “Warranty Period”) set forth on the MDA invoice
for such Products; and (iii) shall be manufactured in accordance with GMP.
ArthroCare shall pass this limited warranty on to ArthroCare’s customers.

 

11.    MDA Sales Force.  Upon the Effective Date, MDA shall terminate the
employment of the following MDA sales representatives (“MDA Sales Reps”): [*].
ArthroCare shall immediately offer employment to the MDA Sales Reps. During the
Term, MDA shall not hire any sales

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

representatives or represent, promote or otherwise try to sell any lines or
products that, in ArthroCare’s judgment, compete with the Products covered by
this Agreement. If this Agreement is terminated for any reason, MDA would have
the right to rehire the MDA Sales Reps.

 

12.    Research and Development.  Upon the Effective Date, ArthroCare shall be
provided access and shall participate in the planning and direction of all
research and development efforts at MDA. If ArthroCare requests MDA to undertake
additional research and development projects beyond those contemplated at the
Effective Date, MDA shall undertake such projects at ArthroCare’s expense. MDA
shall not discontinue or change any pending research and development projects
without the express approval of ArthroCare.

 

13.    Conversion to Stocking Distributor.  At ArthroCare’s election and MDA’s
approval, based on operational and regulatory reviews that will not be
unreasonably withheld, and in no event shall be withheld beyond January 1, 2004,
and with 15 days notice to MDA, ArthroCare may elect to convert this agreement
from a sale agency agreement to a stocking distribution agreement. In such
event, ArthroCare shall solely manage all billing, collections, documentation of
sales, and delivery of the Products and shall be the sole customer contact. MDA
shall refer all customer requests or questions to ArthroCare. In addition, MDA
shall no longer be responsible for paying a commission to ArthroCare. ArthroCare
shall purchase the Products at [*] off the US list price indicated in Exhibit A.

 

14.    [*]

 

15.    Indemnification and Limitation of Liability.

 

15.1    Mutual Indemnity.  Each party agrees to indemnify, defend and hold
harmless the other party and its officers, directors, employees and agents from
and against any and all losses, liabilities, claims, obligations, costs,
expenses (including, without limitation, reasonable attorneys’ fees) which
result from, arise in connection with or are related in any way to claims by
third parties arising out of or in connection with (a) the indemnifying party’s
breach of this Agreement or a representation or warranty under this Agreement;
(b) the indemnifying party’s gross negligence or willful misconduct; and (c) any
violations of applicable laws or regulations by the indemnifying party.

 

15.2    Product Indemnification.  MDA agrees to indemnify, defend and hold
harmless ArthroCare and its officers, directors, employees and agents from and
against any and all losses, liabilities, claims, obligations, costs, expenses
(including, without limitation, reasonable attorneys’ fees) which result from,
arise out of or in connection with (a) any claim alleging that any Product
infringes or misappropriates any Intellectual Property right of any third party,
or (b) any product liability or similar claim including, without limitation, any
claim for personal injury or injury to property relating to the development,
testing, manufacture, promotion, distribution, use or other commercialization of
any Product.

 

15.3    No Other Liability.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN,
NEITHER PARTY NOR ITS AGENT(S), REPRESENTATIVE(S) OR EMPLOYEE(S) SHALL BE LIABLE
TO THE OTHER PURSUANT TO THIS AGREEMENT FOR AMOUNTS REPRESENTING LOSS OF
REVENUES, LOSS OF PROFITS, LOSS OF BUSINESS OR INDIRECT, CONSEQUENTIAL, SPECIAL
OR PUNITIVE DAMAGES OF THE OTHER PARTY, HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY, EVEN IF THE OTHER PARTY

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE LIABILITY OF
ARTHROCARE, ITS AGENT(S), REPRESENTATIVE(S) AND EMPLOYEE(S) TO MDA FOR DAMAGES
OR ALLEGED DAMAGES WHETHER IN CONTRACT OR TORT (INCLUDING STRICT LIABILITY AND
NEGLIGENCE) WITH RESPECT TO THIS AGREEMENT IS LIMITED TO AND SHALL NOT EXCEED
THE AMOUNTS PAID BY MDA TO ARTHROCARE UNDER THIS AGREEMENT.

 

16.    Term; Termination and Effects of Termination.

 

16.1    Term.  This Agreement shall become effective as of the Effective Date
and shall continue until the effective date of the Merger, unless terminated
earlier pursuant to this Section 16 or terminated automatically upon termination
of the Merger Agreement or extended by mutual agreement of the parties (the
“Term”).

 

16.2    Termination for Convenience.  ArthroCare may immediately terminate this
Agreement, with or without cause, upon thirty (30) calendar days written notice
of its intention to terminate to MDA.

 

16.3    Termination for Cause.  Either party may immediately cancel this
Agreement at any time if the other party breaches any term hereof and fails to
cure such breach within thirty (30) calendar days after notice of such breach or
if the other party shall be or becomes insolvent, or if either party makes an
assignment for the benefit of creditors, or if there are instituted by or
against either party proceedings in bankruptcy or under any insolvency or
similar law or for reorganization, receivership or dissolution.

 

16.4    Effects of Termination.  In the event of termination or expiration of
this Agreement,

 

(a)    Sections 6 (with regards to amounts due ArthroCare), 7, 15, 16.4 and 17
shall survive the termination of this Agreement; and

 

(b)    MDA shall immediately pay to ArthroCare all amounts payable by MDA to
ArthroCare under this Agreement.

 

17.    Miscellaneous.

 

17.1    Assignment.  Neither party may not assign, delegate, sublicense, pledge,
or otherwise transfer any of its rights or obligations under this Agreement
without the express written consent of the other party. Except as set forth in
this Section 17, this Agreement will be binding upon and inure to the benefit of
the parties hereto, and their employees, officers, directors, partners, and
their successors, heirs and assigns.

 

17.2    Independent Contractors.  The relationship of ArthroCare and MDA
established by this Agreement is that of independent contractors, and nothing
contained in this Agreement will be construed: (a) to give either party the
power to direct and control the day-to-day activities of the other; (b) to
constitute the parties as partners, joint venturers, co-owners or otherwise as
participants in a joint or common undertaking; or (c) to allow either party to
create or assume any obligation on behalf of the other for any purpose
whatsoever.

 

17.3    Severability.  If one or more provisions of this Agreement are held to
be unenforceable under applicable law: (a) such provision shall be excluded from
this Agreement;

 

6



--------------------------------------------------------------------------------

(b) the balance of the Agreement shall be interpreted as if such provision were
so excluded; and (c) the balance of the Agreement shall be enforceable in
accordance with its terms.

 

17.4    Titles and Subtitles.  The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

17.5    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

17.6    Entire Agreement; Enforcement of Rights.  This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
herein and merges all prior discussions between them. No modification,
amendment, or any waiver of any rights under this Agreement shall be effective
unless in writing signed by the party to be charged. The failure by either party
to enforce any rights hereunder shall not be construed as a waiver of any rights
of such party. Notwithstanding the foregoing, the parties acknowledge that they
are entering into the Merger Agreement concurrently herewith and will enter into
the Contingent Value Rights Agreement in connection therewith. Nothing in this
Agreement, or resulting from this Agreement, shall in any way modify, amend or
waive any rights under the Merger Agreement or the Contingent Value Rights
Agreement.

 

17.7    Governing Law and Forum.  The validity, construction and enforceability
of this Agreement shall be governed in all respects by the law of California
without reference to conflict of laws principles. With respect to any litigation
arising out of or related to this Agreement, the parties agree that it shall be
filed in and heard by the sate and federal courts with jurisdiction to hear such
suits located in Santa Clara County, California. MDA and ArthroCare consent to
personal jurisdiction of the state and federal courts of the State of California
and waive any objection to venue in any court located in Santa Clara County,
California.

 

17.8    Notices and Other Communications.  Notice by any party under this
Agreement shall be in writing, addressed to the other party at its respective
address given below (or at any such other address as may be communicated to the
notifying party in writing), and (a) personally delivered, (b) given by
registered mail, (c) delivered by overnight courier, or (d) sent via telecopy
confirmed by registered mail, telefax or prepaid cable. Any notice delivered in
accordance with this Section 17.8 shall be deemed to have been served when
delivered or, if delivery is not accomplished by reason of some fault of the
addressee, when tendered:

 

If to MDA:

 

Medical Device Alliance Inc.

5851 West Charleston Blvd.

Las Vegas, Nevada 89146

Attn: Jeffrey Barber, CEO

 

7



--------------------------------------------------------------------------------

If to ArthroCare:

 

ArthroCare Corporation

680 Vaqueros Ave.

Sunnyvale, California 94085-3523

Attn: Michael A. Baker, CEO

 

[Signature Page Follows]

 

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

ArthroCare Corporation

     

Medical Device Alliance Inc.

By:   /s/    MICHAEL A. BAKER       By:   /s/    JEFFREY BARBER  

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Name:   Michael A. Baker       Name:   Jeffrey Barber  

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

    (print)           (print) Title:   President and CEO       Title:   CEO  

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Date:   10/23/03       Date:   10/23/03  

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

 

 

 

 

SIGNATURE PAGE TO DISTRIBUTION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

 

PRODUCTS

 

EZflow Cement Delivery Systems including Clear-View Needles

    

Catalog #

   Unit price    10-pack price

CDS-110

   $335    $2,845

CDS-112

   $335    $2,845

CDS-120

   $375    $3,185

CDS-122

   $375    $3,185

CDS-132

   $375    $3,185

CDS-2210

   $520    $4,420

CDS-2212

   $520    $4,420

EZflow Cement Delivery Systems including T-Grip Needles

CDS-112T

   $335    $2,845

CDS-122T

   $375    $3,185

CDS-132T

   $375    $3,185

CDS-2212T

   $520    $4,420

Clear-View Bone and Vertebral Body Biopsy Needles

BPS-1100

   NA    $475

BPS-1101

   NA    $475

BPS-1102

   NA    $475

BPS-1301

   NA    $475

BPS-1302

   NA    $475

Core-Assure Bone and Vertebral Body Biopsy Needles

CA-1100

   NA    $820

CA-1101

   NA    $820

CA-1102

   NA    $820

CA-11ACC

   NA    $520

Spine Procedures Prep Kit

PPK-100

   $98    $835

TRACERS Bone Cement Opacifier

TCR-105

   NA    $845

Secour Acrylic Resin PMMA

SAR-901

   $135    $1,145

Mallet and Forceps Set

19-0019WL

   $95     

28-0148WL

         

Extension Tube Clip

CDS-CLP

   $0    $0



--------------------------------------------------------------------------------

EXHIBIT B

 

TRADEMARKS

 

TRADEMARK

  

    Serial No. or

Registration No.

VIS

       76/377,195

VX

       76/378,180

Secour Vx

       76/377,255

Clear-View

       76/377,268

Secour

       76/152,788

Tracers

       2492472

Tracers (European Community)

       002137024

Osteocath

       76/408,225

CDS

       76/408,207

Parallax

       2621627



--------------------------------------------------------------------------------

EXHIBIT C

 

[*]

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 